                       Case 3:21-cv-05227-JD Document 71 Filed 07/26/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Northern District
                                                  __________  DistrictofofCalifornia
                                                                           __________


                     State of Utah, et al.                         )
                             Plaintiff                             )
                                v.                                 )      Case No.    3:21-cv-05227
                      Google LLC, et al.                           )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          the State of Nevada                                                                                                 .


Date:          07/26/2021                                                                  /s/ Lucas J. Tucker
                                                                                            Attorney’s signature


                                                                                Lucas J. Tucker, Nevada Bar No. 10252
                                                                                        Printed name and bar number
                                                                                     8945 W. Russell Road, Suite 204
                                                                                         Las Vegas, NV 89148


                                                                                                  Address

                                                                                           ltucker@ag.nv.gov
                                                                                              E-mail address

                                                                                             (702) 486-3256
                                                                                             Telephone number



                                                                                               FAX number


            Print                        Save As...                                                                   Reset
